Citation Nr: 1338631	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  07-37 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for pseudofolliculitis barbae.  

2.  Entitlement to an initial increased rating for lumbar strain, rated as 10 percent disabling from October 30, 2004, to May 4, 2005, and as 20 percent disabling as of May 5, 2005.  

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from March 1994 to March 1997 and from August 1997 to October 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for pseudofolliculitis barbae and lumbar strain and assigned 10 percent evaluations effective October 30, 2004.  The RO in Montgomery, Alabama, currently has jurisdiction of the claims.

The procedural history in this case is complex and requires discussion.  The Veteran submitted a claim for service connection in June 2004, prior to his discharge from his second period of active duty.  He contended that several conditions were related to service.  Of those conditions, only service connection for pseudofolliculitis barbae and lumbar strain were granted.  He submitted a notice of disagreement (NOD) concerning the November 2004 rating decision in its entirety.  The rating assigned for lumbar strain was subsequently increased to 20 percent effective May 5, 2005.  See October 2005 rating decision.  The Board notes that it appears the effective date of the 20 percent rating was based on the RO's interpretation of a May 2005 NOD as a claim for increased rating.  The Board also notes that although the Veteran voiced his disagreement with each issue addressed in the November 2004 rating decision, the RO only addressed two service connection claims in a November 2005 statement of the case (SOC).  The Veteran formalized an appeal of the November 2005 SOC in December 2005.  The RO ultimately issued a SOC in September 2007 that addressed each issue adjudicated in the November 2004 rating decision and the Veteran formalized an appeal of the September 2007 SOC in November 2007.  

The Veteran submitted several other claims for service connection in March 2005, April 2005, May 2005 and September 2005.  The issues raised on these dates were adjudicated in an October 2005 rating decision, which the Veteran appealed.  After formalizing an appeal, the Veteran decided to withdraw his appeal concerning all the claims for service connection adjudicated in October 2005.  See May 2010 statement.  The Veteran also withdrew all the claims for service connection that had been denied in the November 2004 rating decision.  Id.  The only issues that remained following this withdrawal were entitlement to an initial increased rating for pseudofolliculitis barbae and entitlement to an initial increased rating for lumbar strain.  

The Veteran presented testimony during a May 2010 hearing before a Decision Review Officer (DRO) and a personal Board hearing before the undersigned in May 2013.  Transcripts from both hearings are of record.  The record currently before the Board consists of paper claims files and an electronic file known as Virtual VA.

The Veteran also presented testimony in May 2013 on the issue of service connection for a sciatic nerve neuritis radicular pain.  Service connection was granted in a July 2011 rating decision for right and left leg radicular pain associated with the service-connected lumbar strain, with separate 10 percent ratings effective September 13, 2010.  As these issues are part and parcel of the claim for an increased rating for lumbar strain that is already on appeal, no prejudice to the Veteran resulted from taking testimony on the issue of service connection.  

The Veteran filed a claim for entitlement to a TDIU in February 2006.  TDIU was denied in an April 2006 rating decision that the Veteran appealed.  While the appeal concerning TDIU was pending, a 100 percent rating was established for posttraumatic stress disorder (PTSD), effective January 29, 2006.  See September 2007 rating decision.  The RO indicated that the grant of a 100 percent rating for PTSD rendered the claim for a TDIU moot.  In cases that post-date the September 2007 rating decision, the Court of Appeals for Veterans Claims (Court) has emphasized that a TDIU rating premised on a single disability may satisfy the requirements for entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).  See Bradley v. Shinseki, 22 Vet. App. 280, 293 (2008); see also Buie v. Shinseki, 24 Vet. App. 242, 249-250 (2010).  Given the foregoing, and in light of the decision in Rice v. Shinseki, 22 Vet. App. 447 (2009), entitlement to a TDIU has been included on the title page.  

Several claims have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  These include service connection for chronic fatigue syndrome, fibromyalgia, symptoms related to undiagnosed illness, a left shoulder disorder, and chronic obstructive pulmonary disease, and entitlement to special monthly compensation for loss of a creative organ.  See November 2009 VA Form 9; November 2011 VA Forms 21-0820.  The Board does not have jurisdiction over these claims and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional VA treatment records from several facilities dated up to April 2012 were associated with the Veteran's Virtual VA file after the issuance of the July 2011 supplemental statement of the case (SSOC).  Remand is needed for an updated SSOC.  See 38 C.F.R. § 19.31.  

The Veteran reported filing a claim with the Social Security Administration (SSA) in a May 2005 VA Form 21-526.  The medical and legal documents pertaining to the Veteran's application for SSA benefits have not been associated with the claims folder.  The possibility that SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  On remand, efforts should be made to obtain these records.  38 C.F.R. § 3.159(c)(2).  

The Veteran's service-connected pseudofolliculitis barbae and lumbar strain were last evaluated during a September 2010 VA examination.  When a Veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the Veteran's current condition, the VA's duty to assist includes providing a new examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  Contemporaneous VA examinations are needed in this case.  

As noted in the Introduction, the RO determined that a claim for entitlement to a TDIU was moot.  See September 2007 rating decision.  For the reasons discussed in the Introduction, adjudication of this claim is needed on remand.  

As the claims are being remanded for the foregoing reasons, additional VA treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from all facilities from which he receives treatment, dated since April 2012.  

2.  Request all medical and legal documents pertaining to the Veteran's application(s) for SSA disability benefits. If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

3.  Schedule the Veteran for a VA examination to assess the current severity of his lumbar strain.  The examiner must review the claims file and all relevant electronic medical records; such review must be noted in the examination report.  Any indicated studies are to be performed.  

The examiner is to identify all residuals attributable to the Veteran's service-connected lumbar strain.  

The examiner is to report the range of motion measurements for the lumbar spine, in degrees.

Any pain, weakened movement, excess fatigability or incoordination on movement must be noted, and the examiner should indicate whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  

The examiner is to describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner is to identify any nerve(s) affected by the Veteran's service-connected lumbar spine disability (other than the right and left leg radicular pain) and discuss the extent, if any, of paralysis of the nerves involved.  

The examiner is to discuss whether the Veteran has any neurologic abnormalities, including, but not limited to, bowel or bladder impairment.  

The examiner is to discuss the current severity of the Veteran's service-connected right and left leg radicular pain, specifically whether they are more than mild in severity.  

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.  If the examiner is unable to provide any of the requested information without resorting to speculation, it should be so stated.

4.  Schedule the Veteran for a VA examination to assess the current severity of his pseudofolliculitis barbae.  The examiner must review the claims file and all relevant electronic medical records; such review must be noted in the examination report.  Any indicated studies are to be performed.  

The examiner must provide findings as to (1) the percentage of the entire body affected by the service-connected pseudofolliculitis barbae, and (2) the percentage of the exposed area affected by the service-connected pseudofolliculitis barbae.  A detailed report of any systemic therapy, such as corticosteroids or other immunosuppressive drugs, needed during the past 12 month period should also be obtained.

The examiner should describe any residual scar(s) in detail, noting whether it is deep, superficial, unstable, or painful on objective demonstration.  (A deep scar is one associated with underlying soft tissue damage; a superficial scar is one not associated with underlying soft tissue damage, and an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar). 

The size (width and length) of the scar(s) should be measured, and any disfiguring characteristics of the scar(s) should be specifically noted.  The examiner should also state whether any scar(s) results in any limitation of function. 

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  If the examiner is unable to provide any of the requested information without resorting to speculation, it should be so stated.

5.  Schedule the Veteran for a VA examination in conjunction with his claim for a TDIU.  The examiner must review the claims file and all relevant electronic medical records; such review must be noted in the examination report.  Any indicated studies are to be performed.  

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities (PTSD, evaluated as 100 percent disabling; lumbar strain, evaluated as 20 percent disabling; tinnitus, evaluated as 10 percent disabling; pseudofolliculitis barbae, evaluated as 10 percent disabling; left leg radicular pain, evaluated as 10 percent disabling; right leg radicular pain, evaluated as 10 percent disabling; right shoulder degenerative joint disease, evaluated as 10 percent disabling; right elbow degenerative arthritis; evaluated as 10 percent disabling; left wrist strain; evaluated as 10 percent disabling; right wrist strain, evaluated as 10 percent disabling; gastroesophageal reflux disease, evaluated as 0 percent disabling; and right elbow degenerative arthritis (flexion), evaluated as 0 percent disabling) either singly or taken together, render him unable to secure or follow a substantially gainful occupation. 

Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered. 

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.  If the examiner is unable to provide any of the requested information without resorting to speculation, it should be so stated.

6.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

7.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

8.  Finally, readjudicate the claims, with consideration of all evidence obtained after the issuance of the July 2011 SSOC.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a SSOC and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



